PER CURIAM.
Haas Automation, Inc. (“Haas”) appeals an order granting final summary judgment in favor of Dr. Robert Fox, Helene Fox, Dr. Steven Fox, Sherri Fox, and Fisher Auction Company, Inc. (collectively the Appellees). We reverse.
A review of the record reveals that genuine issues of material fact remain unresolved that preclude entry of summary judgment including the Bid Acknowledgement and Receipt for Deposit form, which lists the total percentage of the Buyer’s Premium as $620,000 and the total contract price as $6,820,000. Because these factual issues should be resolved by a jury, summary judgment was improper. See Fla. Marlins Baseball Club, LLC v. Certain Underwriters at Lloyd’s London Subscribing to Policy No. 893/HC/97/9096, 979 So.2d 429 (Fla. 3d DCA 2008); Giardina v. Bowe, 680 So.2d 1071 (Fla. 3d DCA 1996). “Where there is room for rational difference of opinion as to the existence of evi-dentiary facts from which an ultimate factual conclusion is sought to be established, the court should submit the case to the jury.” 47th St. Serv. Station, Inc. v. Campos, 595 So.2d 229, 230 (Fla. 3d DCA 1992).
Accordingly, we reverse the entry of summary judgment in favor of the Appel-lees.
REVERSED AND REMANDED.